                         Case 1:20-cr-10263-PBS Document 62-2 Filed 06/29/21 Page 1 of 1


Allegation                                                      Document                                            Request

Also on August 10, 2019, Victim 2 received an e-mail
reporting that an online order for a "Preserved Fetal Pig"
had been ordered to be sent to the Victims' House. The e-       2019-09-27 affidavit (Twitter)USA_BH_0035849        The referenced email message
On August 13, 2019, Victim 2 received a voicemail message
in response to his supposedly having expressed interest in
opening an Adam & Eve sex toys franchise. (Victim 1 and         2019-09-27 affidavit (Twitter)USA_BH_0035849        The referenced voicemail and report to NPD
On August 15, 2019, pornography arrived at the homes of                                                             Identity and address of the neighbors to whom the magazines were
two of Victim 2's neighbors addressed to his name.              2019-09-27 affidavit (Twitter)USA_BH_0035849        delivered.
On August 20, 2019, more pornography was delivered over
Victim 2's name to a third neighbor.                            2019-09-27 affidavit (Twitter)USA_BH_0035849        Identity and address of the neighbors to whom delivery was made
On August 22, 2019, NPD officers met with two eBay Global
Security employees, Brian Gilbert and Scott Fitzgerald.         2019-09-27 affidavit (Twitter)USA_BH_0035849        NPD report concerning the meeting
According to Victim 1 and Victim 2, revenue from
eCommerceBytes was an important source of income for            2020-06-11 3-2 Redacted Baugh Complaint Affidavit   Any investigation concerning the victims' claim
The government has interviewed several current and former
eBay employees in connection with its investigation             2020-06-11 3-2 Redacted Baugh Complaint Affidavit   Identity of employees interviewed and reports of interviews
On August 8, 2019, Zea paid cash for a prepaid phone and a
laptop computer at a Best Buy in San Jose, California for use   2020-06-11 3-2 Redacted Baugh Complaint Affidavit   Documents concering this allegation
While in Boston, Harville bought items from a local
hardware store, what I believe, based on my training and
experience as an investigator to be a "break in" kit.
According to the itemized receipt from the hardware store,      2020-06-11 3-2 Redacted Baugh Complaint Affidavit   Documents and reports concerning origin of the receipt
August 22, 2019, according to participants in the meeting,
Gilbert claimed that eBay had no role in the harassment of      2020-06-11 3-2 Redacted Baugh Complaint Affidavit   Documents and reports concerning this allegation
On or about August 26, 2019, Popp, Gilbe1t, Baugh,
Stockwell, Zea, and others gathered in an eBay conference
room. According to more than one paiticipant in the             2020-06-11 3-2 Redacted Baugh Complaint Affidavit   Documents and reports concerning this allegation
Gilbert rented a black Ford Explorer similar to one that
appears in surveillance video from the Victims’ home                                                                Identify the video produced; the video named "fidomaster" appears
security system that day. In the video, the driver of the       2020-06-11 3-2 Redacted Baugh Complaint Affidavit   to be from a different date
Records obtained from eBay and Red Hat, the sponsor of
the conference, indicate that HARVILLE and Zea attempted
to register for the DevConf conference on or about August
14, 2019, but also that none of the three ever attended the     2020-06-11 3-2 Redacted Baugh Complaint Affidavit   Documents concerning actual attendance at the conference
